DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment/remarks of 11/22/2021.

By the amendment of 11/22/2021, claims 1, 8 and 15 have been amended. Claims 6, 12 and 18 have been canceled. Claims 1-5, 7-11, 13-17, 19 and 20 are pending and have been considered below.

Response to Arguments
Applicant argues (Remarks page 10), regarding the 35 USC 112(b) rejections of claims 1-20, that the amendments to the claims renders the rejection moot. The Examiner agrees and the corresponding rejections are withdrawn.
Applicant argues (Remarks pages 10-12), regarding the 35 USC 102(a)(1) rejections of claims 1-20 by Heater, that the claims as amended are not anticipated by Heater. Particularly, Applicant argues that Heater merely describes making content recommendations to the user based on their characteristics but does not disclosure this claimed interaction between content license control, license authenticator, and engagement metrics; and, therefore that: “Heater does not disclose nor inherently include communicating a content license control to the content license authenticator, for content to display in the augmented reality layer, in response to reaching a trigger point in the interactive guided process and a comparison of the user engagement metrics to a content engagement threshold.” The Examiner respectfully disagrees.
Heater discloses (¶69) a license database 305 with information relating to licensing of the content resources. The database identifies licensing terms for individual and/or compilations of content resources in the content server 112. This database is one of many databases used by the content management system to modify content resources for individual users (¶89).  Requested content is released and updated in response user interactions in at least a guided process of an AR layer (¶168).  The updated content is further updated in response to prior user engagements (¶168). Accordingly, Heater does disclose at least communicating a content license control to the content license authenticator, for content to display in the augmented reality layer, in response to reaching a trigger point in the interactive guided process and a comparison of the user engagement metrics to a content engagement threshold. The argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heater (US 2016/0364124, previously presented).

Regarding claim 1, Heater discloses a method for monitoring and delivering licensed content (¶4, ¶68-70) comprising: 
displaying an interactive guided process comprising at least one augmented reality (AR) layer through an AR device (Fig. 12, ¶4, ¶166-168); 
detecting user interactions during the interactive guided process in the at least one AR layer as a content request (¶167) and storing the user interactions in a user interaction log through operation of an AR controller (¶170); 
validating the content request through operation of a content license authenticator (¶69-70); 
on condition a user has a valid license to requested content, releasing the requested content to the AR device (¶69-70, ¶89):  
releasing the requested content to the AR device (¶89, ¶163);
displaying the requested content through the at least one AR layer (¶163); 
recording user content interactions with the requested content in a content interaction log comprising previous user content interactions with previous requested content (¶170); 
normalizing the user content interactions to the previous user content interactions and generating user engagement metrics for the requested content through operation of an analytics engine (¶170, ¶89-90)
communicating the user engagement metrics and previous user interactions to a content management engine (¶155, 168);
communicating a content license control to the content license authenticator (¶69-70), for content to display in the augmented reality layer (¶89, ¶168), in response to reaching a trigger point in the interactive guided process (¶168) and a comparison of the user engagement metrics to a content engagement threshold (¶155, ¶168); and
on condition the user does not have a valid license to the requested content, notifying the user of the lack of the valid license for the requested content and not releasing the requested content to the AR device (¶51, ¶69-70).

Regarding claim 2, Heater discloses the method of claim 1, wherein the requested content comprises procedural content that requires user interaction through a procedural interactive guided process (¶168).  

Regarding claim 3, Heater discloses the method of claim 2, wherein displaying the requested content through the at least one AR layer further comprises running the procedural content that requires user interaction through the procedural interactive guided process (¶168); and 
detecting the user interactions further comprises detecting the user content interactions during execution of a closed-loop process during the running of the procedural content that requires user interaction through the procedural interactive guided process (¶168).  

Regarding claim 4, Heater discloses the method of claim 1, wherein recording the user content interactions further comprises: 
detecting user physical indicators (¶163, ¶167); 
correlating the user physical indicators with the requested content as the user content interactions (¶163, ¶167); and 
recording duration of the user content interactions with the requested content (¶170).  

Regarding claim 5, Heater discloses the method of claim 4, further comprising analyzing the user content interactions to determine a need for support content (¶170).  

Regarding claim 7, Heater discloses the method of claim 1 further comprising: 
communicating at least one of the user engagement metrics, the previous user content interactions and the previous user interactions to at least one or more of information managers, content creators, and content owners (¶89, ¶155), wherein the information managers comprise entities managing a body of content, the content creators comprise entities generating content, and the content owners comprise entities licensing content (¶155, ¶89-¶91).

Regarding claim 8, claim 8 recites limitations similar to claim 1 and is similarly rejected.

Regarding claim 9, claim 9 recites limitations similar to claim 2 and is similarly rejected.

Regarding claim 10, claim 10 recites limitations similar to claim 4 and is similarly rejected.

Regarding claim 11, claim 11 recites limitations similar to claim 5 and is similarly rejected.

Regarding claim 13, claim 13 recites limitations similar to claim 7 and is similarly rejected.

Regarding claim 14, claim 14 recites limitations similar to claim 3 and is similarly rejected.

Regarding claim 15, claim 15 recites limitations similar to claim 1 and is similarly rejected.

Regarding claim 16, claim 16 recites limitations similar to claim 2 and is similarly rejected.

Regarding claim 17, claim 17 recites limitations similar to claim 4 and is similarly rejected.

Regarding claim 19, claim 19 recites limitations similar to claim 7 and is similarly rejected.

Regarding claim 20, claim 20 recites limitations similar to claim 3 and is similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179